Case 20-10343-LSS Doc 4544 Filed 05/18/21 Page1of2

FILED ©
Deav Justice Ltn Sellour Silver AAV 18 ANIONS 5. 1-909]
t

is any, count
Aw writing in regards HT te
aS

“ws US eo CO cated Cov ME, 1, hae veally
Sutlaeed Sever 4) HOM ARG civCumganees of ww) Past
encounters with” being a eorjgceuts along wih the
caused tort Boy foots. T, feel betrayed and vised sexually
anc wr Aount oF Mieney would enev compensate lor
that , Put TI do feel that its ve important +o

hold these Pecple accountable for there. actions ,

Why nnd how cid so many People or Kids get taken
Advantage, of 2 in a. Station where scouts honor ard

A Sense of trust was ighl empnasized 7

Jive sutfered wily sexually | and J, Know threat
ive sinned its pant the Wight wad res Are St
real.

I, sust Pray that Sustice will oveval T, dont care
they ned to be Jd account aiale .

Tan te yo ve} wh 3 May GD Blss .

‘

CS Plage. contact iF any neces ry gmestions

 

iWicowed

          
 

Filed 05/18/21 Page 2 of 2

 

Case 20-10343-LSS Doc 4544

 

a Ti ustice Lawn Celbev Cilersten
ovr Haxkvuptcy Case |
gat wlarldet st Floor

wilewngtor DE (480 |
